Filed 9/2/15 P. v. Mata CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F068209
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. F11905787)
                   v.

VICTOR CANO MATA,                                                                        OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. F. Brian
Alvarez, Judge.
         J. Edward Jones, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Michael P. Farrell, Assistant Attorney
General, Carlos A. Martinez and Wanda Hill Rouzan, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Gomes, Acting P.J., Poochigian, J. and Detjen, J.
       Defendant Victor Cano Mata was convicted by a no contest plea of evading a
peace officer while driving a motor vehicle in willful disregard for the safety of persons
and property (Veh. Code, § 2800.2, subd. (a); count 1) and of driving under the influence
of alcohol or drugs (Veh. Code, § 23152, subd. (a); count 4). The trial court sentenced
him to three years in prison and granted him 606 days of custody credit and 302 days of
conduct credit for a total credit of 908 days. On appeal, defendant contends the trial court
should have awarded day-for-day conduct credits under Penal Code section 2933,
amounting to 606 days (not 302 days) of conduct credit.
       The People concede that defendant is entitled to an additional 304 days of conduct
credit under the version of Penal Code section 2933 that was in effect when he committed
his offense on September 25, 2011.1 Accordingly, we will direct the trial court to amend
the abstract of judgment to reflect an additional 304 days of conduct credit under the
provisions of Penal Code section 2933 in effect at the time of defendant’s offense.
                                      DISPOSITION
       The trial court is directed to modify the minute order and abstract of judgment to
reflect a grant of 606 days of conduct credit for a total credit of 1,212 days. The court is
further directed to forward certified copies of the documents to the appropriate entities.
As so modified, the judgment is affirmed.




1     The parties also agree that defendant is not entitled to day-for-day conduct credits
under Penal Code section 4019 because the amended version was not in effect until
October 1, 2011.


                                             2.